JOHNS, J.
1. The first law on this subject was enacted in 1887 and is entitled:
“An act to regulate the practice of dentistry in the state of Oregon and providing penalties for the violation of the same”: Laws 1887, p. 97.
Section 1 of this act provides:
“Nothing in this act shall apply to any person engaged in the practice of dentistry or dental surgery in this state at the time of the passage of this act.
This was amended in 1899 (Laws of 1899, page 202) to read:
“ * * Provided, that said board may admit to examination such other persons of good moral character as shall give satisfactory evidence of having been engaged in pupilage and in the practice of dentistry in the state of Oregon prior to the passage of this act. * * All dental colleges which are members of the national association of dental faculties shall be deemed reputable and in good standing.”
Although the act was further amended in 1905, (page 209), 1909 (page 93), and 1913 (page 715), no change was made in the above provision. By Chapter 119, Laws of 1919, Section 4777, L. O. L., being the original act of 1887, was amended to read as follows:
“Any person desiring to practice dentistry in the state of Oregon after this act takes effect shall file his or her name, together with an application for examination, with the secretary of the board of dental examiners, and at the time of making such an *533application shall pay to the secretary of the board a fee of $25 and shall present himself or herself at the first regular meeting thereafter of said board, for examination as to his or her fitness therefor; and no person shall be eligible to practice the same unless he or she shall be shown to be of good moral character and shall present to said board his or her diploma from a dental college which is a member of the national association of dental faculties, or whose requirements for graduation, in the judgment of the ‘state board of dental examiners,’ are equal to that of a member of the national association of dental examiners; Provided, that said board may admit to examination such other persons of good moral character as shall give satisfactory evidence of having been engaged in pupilage and in the practice of dentistry in the state of Oregon prior to the passage of this original act. * # ”
At the same session of the legislature, Chapter 120, Laws of 1919, was passed, entitled:
“An act to require every individual, or if a member of any firm, association, company or corporation, to obtain a license to practice dentistry before engaging, conducting or maintaining a dental office or parlor within this state.”
The enactment is as follows:
“That every individual, or if a member of any firm, association or corporation, shall, before engaging, conducting, operating or maintaining any dental office or parlor, in any way, obtain a license to practice dentistry in this state; Provided, however, that any individual, firm, association or corporation engaged in the actual business of conducting, operating or maintaining any dental office or parlor in the state of Oregon, on January 1, 1919, shall upon proper proofs, by affidavits, of such fact, together with a statement of the names of the persons constituting the individuals, firm or association and the names of the stockholders of the corporation, presented to the ‘state board of dental examiners,’ be *534exempt from the provisions of this act, and be issued a license by the state board of dental examiners, to conduct, manage and maintain a dental office or parlor, upon the payment to the board of the same annual license fee paid by licensed dentists.
“Any individual, or if a member of any firm, association, company or corporation, who shall engage, conduct, operate or maintain, in any way, a dental office or parlor, without first having obtained a license to practice dentistry within this state, as in this act provided, shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50) nor more than two hundred dollars ($200) or be confined by imprisonment for not more than six months in the county jail, or be both fined and imprisoned, for each and every offense.
“All acts or parts of acts in conflict herewith are hereby repealed.”
As a witness the relator admitted that on September 12, 1917, he was charged with practicing dentistry without a license at Bend; that he pleaded guilty and was fined $50; that sentence was suspended on condition that he would not repeat' the offense, but that he continued to practice thereafter at Bend; that in 1918 he moved to Portland, where he opened a dental office; that he is not a graduate of a dental college, and that he has never obtained a license in Oregon. He further admitted that he could not comply with the requirements necessary to obtain a license to practice. Hence we must assume that he does not have a license to practice dentistry and is not entitled to one.
Chapter 120, Laws of 1919, was House Bill 216 and is a companion of and a sequence to Chapter 119, House Bill 215. It appears from the legislative journals that Section 1 of Chapter 120 as it was introduced and passed the house did not contain any *535proviso whatever; that it was amended in the Senate to include the modification above quoted, but was not otherwise changed, and that it was thereafter returned to and approved by the house. Although this proviso is in conflict with Section 2 and the title of the áct, yet it is apparent that it was inserted in order to exempt from the statute “any individual, firm, association or corporation engaged in the actuad business of conducting, operating or maintaining a dental office or parlor Jm the State of Oregon on January 1, 1919,” upon the terms therein stated. The record shows that on January 1, 1919, the relator was operating or maintaining a dental office in Portland. For this reason we agree with the trial court in its conclusion that he is entitled to maintain a dental office. It is the evident purpose of the proviso to permit such individuals to manage or conduct a- dental office or parlor, as distinguished from • those who may actually engage in 'the practice of dentistry; but a license merely to conduct an office does not carry with it the right to practice dentistry. They are separate and distinct, and the one does not include the other. If at any time the relator should fail to comply with the limitations of his license he would violate the law and subject himself to the prescribed penalties. The judgment is affirmed. Affirmed.
MoBeide, C. J., and Bean and Bennett, JJ., concur.